Citation Nr: 0303702	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  95-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Determination of initial rating assignment for the veteran's 
service-connected psychosis (not otherwise specified), rated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1988 to 
November 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which granted service 
connection for psychosis (not otherwise specified), and 
granted a temporary total rating from September 2, 1993, and 
a 30 percent rating from November 1, 1993.  The veteran 
entered notice of disagreement with this decision (initial 
rating assignment and effective date of service connection) 
in September 1994; the RO issued a statement of the case in 
February 1995; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in June 1995.  

A September 2000 Board decision during the appeal granted an 
earlier effective date of November 19, 1992 for the grant of 
service connection for psychosis.  As reflected in a 
supplemental statement of the case in November 2002, the RO 
granted a 50 percent schedular rating, effective from 
November 19, 1992 (except for the period of temporary total 
rating, from September 2, 1993 until October 31, 1993).  

In September 2000, the Board remanded the initial rating 
claim for psychosis to the RO for additional development, 
including to obtain medical treatment records, a VA 
psychiatric examination, and consideration of "staged" 
ratings.  This development has been completed and the case 
has been returned to the Board. 

The veteran now resides within the jurisdiction of the Los 
Angeles, California VA RO.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided a VA medical 
examination in order to assist in substantiating the claim 
for VA compensation benefits. 

2.  The schedular rating criteria for rating mental disorders 
in effect through November 6, 1996 is more favorable to the 
veteran. 

3.  For the period from November 19, 1992 to September 1, 
1993, the veteran's service-connected psychosis manifested in 
the attitudes of all contacts except the most intimate being 
so adversely affected as to result in virtual isolation in 
the community. 

4.  For the period from November 1, 1993, the veteran's 
service-connected psychosis has manifested in severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people; the veteran's 
psychosis has not at any time since November 1, 1993 manifest 
in the attitudes of all contacts except the most intimate 
being so adversely affected as to result in virtual isolation 
in the community, or  totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior, or demonstrable 
inability to obtain or retain employment; the veteran's 
psychosis has not during the pendency of the claim at any 
time since November 7, 1996 manifested total occupational and 
social impairment, due to such symptoms as  grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, and memory loss for 
names of closest relatives, own occupation, or own name. 


CONCLUSIONS OF LAW

1.  For the period from November 19, 1992 to September 1, 
1993, the schedular criteria for an initial rating of 100 
percent for the veteran's service-connected psychosis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.132, 
Diagnostic Code 9210 (1996); 38 C.F.R. §§ 3.102, 3.159 
(2002).

2.  For the period from November 1, 1993, the criteria for an 
initial rating of 70 percent, but no more, for the veteran's 
service-connected psychosis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1-4.14, 4.132, Diagnostic Code 9210 (1996); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1-4.14, 4.130, Diagnostic 
Code 9210 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish a higher 
initial rating for his service-connected psychosis.  In a 
March 2002 letter, the RO advised the veteran of the Veterans 
Claims Assistance Act of 2000, and specifically advised the 
veteran to identify medical records, employment records, and 
records from Federal agencies.  The Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
records or other evidence that might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records or other evidence that has not been 
obtained.  Pursuant to a Board remand, VA specifically 
requested VA treatment records in this case and afforded the 
veteran various VA psychiatric examinations.  Thus, the 
veteran has been advised which portion of evidence is to be 
provided by him and which portion VA will attempt to obtain 
in accordance with 38 U.S.C.A. § 5103(a).  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations. 

II.  Initial Rating for Psychosis

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The August 1994 rating decision on appeal granted service 
connection for psychosis (not otherwise specified).  The RO 
also granted a temporary total rating based on 
hospitalization (Paragraph 29) from September 2, 1993 to 
October 31, 1993.  The veteran perfected an appeal of the 
initial rating assignment.  A September 2000 Board decision 
during the appeal granted an earlier effective date of 
November 19, 1992 for the grant of service connection for 
psychosis.  As reflected in a supplemental statement of the 
case in November 2002 during the appeal, the RO eventually 
granted a 50 percent schedular rating, effective from 
November 19, 1992.  Given the effective date of November 19, 
1992, and the temporary total rating from September 2, 1993 
to October 31, 1993, the Board must determine the initial 
rating for all periods during the claim from November 19, 
1992 excluding the period of temporary total rating. 

Where as in this case an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found.  In other words, the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for rating mental disorders, including 
psychosis, as set forth in 38 C.F.R. § 4.125 to 4.132 
(redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 
52,695-52,702 (1996).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board has considered an initial rating of the 
veteran's service-connected psychosis under both the prior 
and revised criteria for rating mental disorders to determine 
which is most favorable to the veteran, and finds that rating 
criteria in effect through November 6, 1996 are more 
favorable to the veteran for the entire period of claim.  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9210, in effect through November 6, 1996, a 50 percent 
disability rating contemplated considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and situations where by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating 
encompassed severe impairment in the ability to establish and 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating under 
the rating criteria in effect prior to November 7, 1996 was 
warranted: where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; or with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
for demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).  The United States Court of Appeals 
for Veterans Claims has held that the criteria for the 100 
percent schedular rating under the regulations in effect 
prior to November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

Under the revised criteria effective from November 7, 1996, a 
psychosis is to be rated in accordance with the General 
Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130 (2002).  Under that formula, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The Global Assessment of Functioning Scale (GAF) is a scale 
score reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF is based on 
all of the veteran's psychiatric impairments.  A GAF score of 
11 to 20 indicates some danger of hurting self or others 
(e.g., suicide attempts without clear expectation of death, 
frequently violent, manic excitement), or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces), or 
gross impairment in communication (e.g., largely incoherent 
or mute).  A GAF of 21 to 30 indicates behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF of 31 to 40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  A 61 to 70 
GAF indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  



III.  Factual Background

Records on file demonstrate that the veteran was separated 
from active military service on November 18, 1992.  He first 
submitted an Application for Compensation or Pension on July 
16, 1993, claiming service connection for a "nervous 
disorder."  A handwritten VA hospital treatment summary 
(apparently an initial draft report) for treatment received 
from September to October 8, 1993 reveals a diagnosis of a 
"psychosis NOS." 

A July 1993 mental health clinic record reflects complaints 
of poor sleep, hearing voices or having visions, and racing 
thoughts.

The veteran was hospitalized in September 1993 for active 
psychotic symptoms.  In September 1993 the veteran's mother 
reported when interviewed that since July 1991 the veteran 
had been different - very withdrawn, flat affect, 
ambivalence, and bizarre behavior.  She reported that since 
military service the veteran had been very withdrawn for 
hours or days, isolative with no social contacts, very 
indecisive, and had been found to stare at walls.  Lay 
statements of the veteran's mother, dated in November 1993, 
include assertions that she noticed symptoms of the veteran's 
psychosis while he was still in the military, including a 
"change in emotions," "total withdrawal," and impairment 
of thinking and decision making.

A VA social worker interview in December 1993 reflects that 
the veteran reported that he was severely depressed, had a 
tendency to stand or sit and just stare, appeared to be 
psychomotor retarded in his actions, and had been 
unsuccessful in trying to find a job. 

At a VA mental disorders examination in December 1993, the 
veteran reported feelings of depression after his separation 
from service due to his inability to find work, and that he 
had thought blocking or a "mental block," which he 
described as confusion interpreting what others were saying 
and difficulty expressing his own ideas.  He reported a 
history of initial psychiatric treatment on September 2, 
1993, which he sought at the suggestion of his parents.  The 
examiner reviewed the evidence then of record, and diagnosed 
a history of psychotic episode, previously diagnosed as 
"psychosis not elsewhere classified," in fair remission 
with use of medication (Haldol), although symptomatic.

VA outpatient treatment records reflect that in November 1993 
the veteran's symptoms were considered stable.  In December 
1993 the veteran had no psychotic symptoms, but had reactive 
mood, thought blocking, and ideas of reference.  In January 
1994 the veteran was noted to have low motivation or 
interest, decreased social intercourse, and restricted 
affect, diagnosed as subchronic schizophrenia with prominent 
negative symptoms.  A February 1994 entry reflects that the 
symptoms had improved, and for the next few months were 
stable on Haldol.  In March 1994 the veteran reported he was 
working full time in a print shop or driving as volunteer 
work, and in June 1994 there was a slight increase in 
latencies and slight change in affect.  A July 1994 entry 
reflects that the veteran's symptoms did not meet the 
criteria for total disability.  A September 1994 entry 
reflects the veteran was working full time, but had little 
social or vocational activity, and no psychotic symptoms.  A 
February 1995 entry reflects that the veteran was doing well 
at his job, was stable, and played basketball, but had a 
mildly restricted affect.  In June 1995 the veteran had a 
mild exacerbation of symptoms with decreased medication, and 
after an adjustment in medication was again stable with 
constricted affect.  Subsequent outpatient treatment entries 
reflect that the symptoms remained about the same and stable, 
and the veteran continued working full time until early 1998, 
although the veteran was noted to be drinking alcohol more 
often beginning some time in 1996.    

The veteran was afforded another VA mental examination in 
November 1997, at which time a diagnosis of new onset of 
schizophrenia, undifferentiated type, was given.  He reported 
that he was working full time at a printing company, and 
denied problems with attention or concentration at work, but 
complained that he felt depressed.  The veteran's brother 
reported that he thought it unlikely the veteran would be 
promoted at work because of his mental illness, that the 
veteran went out one or two times per week to bars to drink, 
but stayed in his room most of the time when he was at home, 
and that the medication had not helped the veteran's lack of 
initiative, lack of judgment, or other executive functions.  
Both the veteran and his brother reported that the veteran 
had two friends from his work.  The veteran denied nearly all 
psychiatric symptoms.  The veteran's brother, however, 
reported the veteran has hypersomnia, tended to sleep most of 
the day when not at work, had seriously limited ability to 
initiate activities or do more than basic self care, and was 
irritable and angry only when he did not take medication.  
The examining psychologist found upon examination mildly 
impaired judgment, that the veteran's insight into his mental 
disorders was limited, and the veteran denied or minimally 
endorsed symptoms.  The examiner assigned a GAF of 55 for the 
past year for a diagnosed disorder of undifferentiated type 
schizophrenia, and offered the opinion that the veteran's 
"alcohol use likely only minimally impacts his functioning 
level with respect to initiative, judgment, and self 
monitoring."  

VA outpatient treatment records reflect that in August 2000 
the veteran presented at the hospital with paranoia.  The 
notation was that the veteran's mother accompanied him, the 
veteran had lost his job and apartment, and he stared.  

At an April 2001 VA psychiatric examination, the veteran 
reported that he felt depressed briefly about twice a week, 
had no friends, and had difficulty with concentrating at 
work.  The examiner found restricted affect, difficulty with 
specifics, some poverty of content of speech, with vague 
thought processes, with difficulty communicating, impaired 
judgment and insight, with low intelligence.  The examiner 
wrote that the veteran had clear psychotic symptoms of 
amotivation, apathy, and social withdrawal, communication 
difficulties with impoverished speech, and disorganized 
behavior.  The examiner wrote that the veteran was unable to 
care for himself, was currently functioning in part-time 
employment, would probably not be able to handle any more 
significant workload or complex occupational task, was unable 
to live independently, and was moderately severely impaired.  
The Axis I diagnoses were chronic schizophrenia and alcohol-
related disorder not otherwise specified.  The examiner 
assigned a current GAF of 40, and indicated that earlier in 
the year the GAF would have been 25.  The examiner also 
offered the opinion that the veteran's alcohol use was not 
causing social or occupational problems, and that by far the 
most debilitation psychiatric diagnosis that the veteran had 
was schizophrenia.  The examiner indicated that the veteran's 
schizophrenia might improve if he took his medication.  

VA treatment records reflect that in December 2001 the 
veteran was hospitalized for 5 days for symptoms of service-
connected psychiatric disorder versus alcohol-induced mood 
disorder or psychosis.  The history presented was that the 
veteran had lived with his father for the previous one to two 
years, had been noncompliant with medications, had lost 
weight, had been confused, agitated, seclusive, and exhibited 
strange paranoid behavior that prompted this admission.  The 
history was that the veteran held the printing job until 
decompensation in 1998.  The veteran had visual 
hallucinations.  Other symptoms noted were anxiety; speech 
decreased in tone, rate, and amplitude, with trace blocking; 
groggy then anxious mood; flat, severely restricted, and 
guarded affect; mild confusion and not oriented to purpose; 
disorganized thoughts, thought blocking, and loose 
associations; with poor insight and judgment.  The examiner 
indicated the veteran was "gravely disabled," and entered 
GAFs of 15 and 18.  The GAF assigned toward the end of 
hospitalization was 25.  

VA outpatient treatment records dated from December 2001 to 
June 2002 reflect that, following hospitalization in December 
2001, the veteran lived with his father, had no hobbies, 
activities, or socialization, and frequently went off his 
medications.  Examination in December 2001 revealed blocked 
insight.  By January 2002 the veteran was noted to be doing 
"markedly better" than before the recent hospitalization.  
Symptoms noted in February 2002 and subsequent months 
included euthymic mood, and blunted, guarded, and anxious but 
stable affect, with moderate insight.  The veteran 
participated in group therapy. 

At a VA fee basis examination in June 2002, the veteran 
reported that he last worked as a printer one year before and 
was compliant with his medication.  Mental status examination 
revealed euthymic mood, fair insight and judgment, and fair 
impulse control.  The examiner assigned a GAF of 70 based on 
the veteran's psychosis disorder not otherwise specified.  
The examiner found "no significant functional limitation" 
and indicated that it was difficult to distinguish if the 
psychosis was from noncompliance of medication or from 
alcohol dependence. 

VA outpatient treatment records dated from July 2002 reflect 
that the veteran continued in group therapy and actively 
participated, reported that he had been sober since December 
2001, was attending church and Alcoholics Anonymous meetings, 
had placed his name with a temporary work agency, and 
obtained a temporary job in August 2002, indicated in 
September 2002 to be work as a painter.  Upon examination in 
November 2002, the veteran reported euthymic mood, was found 
to be doing very well, and was continued on medication.

IV.  Legal Analysis

After a review of the evidence, the Board finds that, for the 
period from November 19, 1992 to September 1, 1993, the 
veteran's psychosis manifested in attitudes of all contacts 
except the most intimate being so adversely affected as to 
result in virtual isolation in the community.  The Board 
notes that, at the September 1993 hospitalization, the 
veteran's mother reported that the veteran's symptoms had 
begun in service, including that he had been very withdrawn, 
isolative with no social contacts ("total withdrawal"), and 
had been found to stare at walls, among other symptoms.  The 
evidence also reflects that during this period the veteran 
had been unsuccessful in obtaining employment.  Based on this 
evidence, the Board finds that, for the period from November 
19, 1992 to September 1, 1993, the schedular criteria for an 
initial rating of 100 percent for the veteran's service-
connected psychosis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 
4.1-4.14, 4.132, Diagnostic Code 9210 (1996); 38 C.F.R. 
§§ 3.102, 3.159 (2002).  For the period November 19, 1992 to 
September 1, 1993, the Board may apply only the old rating 
criteria, as the revised criteria did not become effective 
until November 7, 1996.

The Board finds that, for the period from November 1, 1993, 
the veteran's service-connected psychosis has manifested in 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people.  The 
evidence shows that the veteran tends to isolate himself from 
friends and family.  Although the evidence shows that the 
veteran was working about 36 hours per week until about 1998, 
the evidence also shows that the jobs did not require much 
interaction with others, the veteran lived with his brother, 
then his father, and had very little social or vocational 
activity.  The disability picture is somewhat complicated by 
the veteran's noncompliance with his medications and the 
veteran's tendency to downplay his psychiatric symptoms.  The 
evidence shows stability and lessening of symptoms when 
compliant with medications, but also shows frequent 
noncompliance.  The Board notes that examiners have indicated 
that the veteran tends to downplay his symptoms, especially 
during examination, and that a fuller depiction of the 
severity of the veteran's symptoms has been derived from the 
histories presented by various members of the veteran's 
family.  As the evidence has shown severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people, the Board finds that, for the 
period of claim from November 1, 1993, the criteria for an 
initial rating of 70 percent for the veteran's service-
connected psychosis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 
4.1-4.14, 4.132, Diagnostic Code 9210 (1996); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1-4.14, 4.130, Diagnostic Code 9210 
(2002).

A rating in excess of 70 percent is not warranted for any 
period of time since November 1, 1993, however, under the old 
criteria for rating mental disorders.  For the entire period 
of time beginning November 7, 1996, the Board finds that the 
revised criteria do not support an evaluation in excess of 70 
percent.  The veteran's psychosis has not at any time during 
the pendency of the claim since November 1, 1993 manifested 
in the attitudes of all contacts except the most intimate 
being so adversely affected as to result in virtual isolation 
in the community, or at any time since November 7, 1996 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or demonstrable inability to obtain or 
retain employment.  

The evidence reflects that since November 1, 1993 the veteran 
maintained in effect part-time employment, which he 
characterized as full-time employment, until about 1998, that 
he played basketball, lived with his brother or father, and 
was irritable and angry only when he did not take his 
medication.  The Board notes that the veteran was assigned a 
GAF of 55 in November 1997, which represents only moderate 
symptoms or moderate difficulty in social and occupational 
functioning, and contemplates having few friends and 
conflicts with coworkers.  While the veteran was assigned a 
GAF of 40 at the April 2001 VA examination, which the GAF 
scale indicates may represent some impairment in reality 
testing or communication or major impairment in several 
areas, including an inability to work, the same report 
reflects the examiner's opinion that the veteran's 
psychiatric symptoms had resulted in moderately severe 
impairment, and related improvement to taking medication.  

The evidence further reflects that the veteran was 
hospitalized in December 2001 for 5 days, and was assigned 
GAFs from 15 to 25.  A GAF of 15 is reflective of  some 
danger of hurting self or others, or occasionally failing to 
maintain minimal personal hygiene, or gross impairment in 
communication, or behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment or inability to function in almost 
all areas, including staying in bed all day, and having no 
job and no home or friends.  The actual symptomatology 
recorded, however, does not support a finding that the 
veteran's overall psychiatric symptomatology was more than 
severe.  For example, the examiner noted that the veteran was 
still functioning in part-time employment.  Notwithstanding 
this brief period, the evidence shows that by January 2002 
the veteran was doing "markedly better" than before the 
hospitalization, and was assigned a GAF of 70, with an 
examiner's notation that the veteran had "no significant 
functional limitation."  A GAF of 70 reflects some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but that he was generally functioning 
pretty well, with some meaningful interpersonal 
relationships.  Just as the low GAF assigned during 
hospitalization in December 2001 did not represent the 
specific symptomatology noted by the examiner, a GAF of 70 
appears to be representative of a less severe disability 
picture that does not contemplate the veteran's pattern of 
severe symptomatology, especially during periods of 
noncompliance with medication.  For this reason, the Board 
has for this period considered the overall impairment 
attributed to the veteran's service-connected psychosis, and 
has considered the actual symptomatology and the GAFs as some 
evidence, but finds that the veteran's psychosis manifested 
not more than severe impairment in the ability to establish 
and maintain effective or favorable relationships with 
people, or severe impairment in the ability to obtain or 
retain employment.  For these reasons, the Board finds that a 
rating in excess of 70 percent is not warranted for any time 
since November 1, 1993 under the more favorable rating 
criteria in effect through November 6, 1996 (but applied for 
the entire period of claim).  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-
4.14, 4.132, Diagnostic Code 9210 (1996).

With regard to the schedular criteria for rating mental 
disorders in effect since November 7, 1996, the veteran's 
psychosis has not during the pendency of the claim at any 
time since November 7, 1996 manifested total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  The evidence 
shows a brief period of time in December 2001 during 
noncompliance with medications when the veteran was unable to 
care for himself, but the evidence does not demonstrate the 
persistence of such symptoms; instead, the overall disability 
picture demonstrates from moderate to moderately severe 
psychiatric symptoms and occupational and social impairment.  
The overall disability picture reflects that the veteran's 
service-connected psychosis did not for any period of the 
claim since November 1, 1993 manifest in symptomatology that 
more nearly approximated the criteria for a 100 percent 
rating under Diagnostic Code 9210.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1-4.14, 
4.130, Diagnostic Code 9210 (2002).

In this case the Board has considered most of the psychiatric 
symptomatology to be attributable to the veteran's service-
connected psychosis.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so, 
although the Board may not ignore such distinctions where 
they appear in the medical record.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  In this case, a November 
1997 VA examination report reflects the opinion that 
"alcohol use likely only minimally impacts [the veteran's] 
functioning level with respect to initiative, judgment, and 
self monitoring."  The April 2001 VA examination report 
included the opinion that the veteran's alcohol use was not 
causing social or occupational problems, but schizophrenia 
was the most debilitating psychiatric disorder.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected psychosis has independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating psychiatric disability 
for any period during the pendency of the claim.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

For the period from November 19, 1992 to September 1, 1993, a 
schedular 100 percent initial rating for the veteran's 
service-connected psychosis is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

For the period from November 1, 1993, an initial rating of 70 
percent for the veteran's service-connected psychosis is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

